 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   CATALINA L.,                       )     NO. ED CV 18-1620-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on August 2, 2018, seeking review of

21   the Commissioner’s denial of benefits.   The parties consented to

22   proceed before a United States Magistrate Judge on August 28, 2018.

23   Plaintiff filed a motion for summary judgment on March 8, 2019.

24   Defendant filed a motion for summary judgment on April 1, 2019.     The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed August 7, 2018.

27   ///

28   ///
 1                                      BACKGROUND

 2

 3          Plaintiff alleges disability since January 1, 2014, based

 4   primarily on alleged orthopedic problems (Administration Record

 5   (“A.R.”) 54, 66, 197, 204).      An Administrative Law Judge (“ALJ”)

 6   examined the record and heard testimony from Plaintiff and a

 7   vocational expert (A.R. 17-734).

 8

 9          The ALJ found Plaintiff has certain severe impairments, including

10   “torn meniscus of the left knee, degenerative disc disease of the

11   lumbar spine [and] degenerative joint disease of the shoulders” (A.R.

12   22).       However, the ALJ also found Plaintiff retains the residual

13   functional capacity (“RFC”) to perform a narrowed range of light work,

14   including the capacity to stand or walk for six hours out of an eight

15   hour workday, provided she has the option of sitting for five minutes

16   after standing for one hour (A.R. 25).1         Relying on the testimony of

17   the vocational expert, the ALJ determined that a person having this

18   RFC could perform certain jobs existing in significant numbers in the

19   national economy (A.R. 31-32, 57-59).      The Appeals Council denied

20   review (A.R. 1-4).

21

22          Plaintiff now argues: (1) substantial evidence fails to support

23   the ALJ’s findings with respect to Plaintiff’s capacity for standing

24   and walking; and (2) the ALJ discounted Plaintiff’s statements

25   concerning her subjective symptomatology without stating legally

26
            1
27             A full range of light work requires six hours of
     standing or walking in an eight hour day. Social Security Ruling
28   (“SSR”) 83-10.

                                            2
 1   sufficient reasons for doing so.

 2

 3                              STANDARD OF REVIEW

 4

 5         Under 42 U.S.C. section 405(g), this Court reviews the

 6   Administration’s decision to determine if: (1) the Administration’s

 7   findings are supported by substantial evidence; and (2) the

 8   Administration used correct legal standards.    See Carmickle v.

 9   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

10   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

11   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

12   relevant evidence as a reasonable mind might accept as adequate to

13   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

14   (1971) (citation and quotations omitted); see also Widmark v.

15   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

16

17         If the evidence can support either outcome, the court may

18         not substitute its judgment for that of the ALJ.   But the

19         Commissioner’s decision cannot be affirmed simply by

20         isolating a specific quantum of supporting evidence.

21         Rather, a court must consider the record as a whole,

22         weighing both evidence that supports and evidence that

23         detracts from the [administrative] conclusion.

24

25   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

26   quotations omitted).

27   ///

28   ///

                                        3
 1                                     DISCUSSION

 2

 3         After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.       The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material2 legal error.     Plaintiff’s contrary arguments are unavailing.

 7

 8   I.    Substantial Evidence Supports the ALJ’s Challenged RFC

 9         Assessment.

10

11         Substantial evidence supports the ALJ’s findings regarding

12   Plaintiff’s capacity to stand and walk.        Consultative examiner Vicente

13   R. Bernabe, D.O., reported Plaintiff exhibited a normal gait without

14   the use of an assistive device, full range of motion in the shoulders

15   and knees and normal motor strength in the upper and lower extremities

16   (A.R. 353-56).      The same examiner opined, based on his examination of

17   Plaintiff, that Plaintiff could stand and walk for six hours out of an

18   eight hour workday (A.R. 356).     This opinion constitutes substantial

19   evidence to support the ALJ’s challenged RFC findings.       See Orn v.

20   Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007) (examining physician’s

21   opinion based on independent clinical findings constitutes substantial

22   evidence to support a non-disability determination); Tonapetyan v.

23   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (same).

24   ///

25

26
           2
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                           4
 1          Non-examining state agency physicians also opined that Plaintiff

 2   retains a standing and walking capacity equal to or greater than the

 3   capacity the ALJ found to exist (A.R. 75, 88, 103, 118).   Where, as

 4   here, the opinions of non-examining physicians do not contradict “all

 5   other evidence in the record,” the opinions may furnish substantial

 6   evidence to support the administrative decision.   See Andrews v.

 7   Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (citation omitted); see

 8   also Tonapetyan v. Halter, 242 F.3d at 1149 (opinion of non-examining

 9   medical expert “may constitute substantial evidence when it is

10   consistent with other independent evidence in the record”) (citation

11   omitted).

12

13          To the extent the evidence of record is conflicting, the ALJ

14   properly resolved the conflicts.   See Treichler v. Commissioner, 775

15   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

16   resolve conflicts and ambiguities in the record); Andrews v. Shalala,

17   53 F.3d at 1039-40 (court must uphold the administrative decision when

18   the evidence “is susceptible to more than one rational

19   interpretation”).

20

21          The vocational expert testified that a person having the stated

22   RFC could perform light jobs existing in significant numbers (A.R. 57-

23   59).    The ALJ properly relied on this testimony in denying disability

24   benefits.    See Barker v. Secretary, 882 F.2d 1474, 1478-80 (9th Cir.

25   1989); Martinez v. Heckler, 807 F.2d 771, 774-75 (9th Cir. 1986).

26   ///

27   ///

28   //

                                         5
 1   II.   The ALJ Stated Legally Sufficient Reasons for Discounting

 2         Plaintiff’s Subjective Symptomatology.

 3

 4         An ALJ’s assessment of a claimant’s statements regarding

 5   subjective symptomatology is entitled to “great weight.”   Anderson v.

 6   Sullivan, 914 F.2d 1121, 1124 (9th Cir. 1990); Nyman v. Heckler, 779

 7   F.2d 528, 531 (9th Cir. 1985).   Where the ALJ finds that the

 8   claimant’s medically determinable impairments reasonably could be

 9   expected to cause some degree of the alleged symptoms of which the

10   claimant subjectively complains, any discounting of the claimant’s

11   complaints must be supported by specific, cogent findings.   See Berry

12   v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81

13   F.3d 821, 834 (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273,

14   1282-84 (9th Cir. 1996) (indicating that ALJ must offer “specific,

15   clear and convincing” reasons to reject a claimant’s testimony where

16   there is no evidence of malingering).3   An ALJ’s findings regarding a

17   claimant’s testimony “must be sufficiently specific to allow a

18   reviewing court to conclude the ALJ rejected the claimant’s testimony

19   on permissible grounds and did not arbitrarily discredit the

20

21         3
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
     2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
26   2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
     (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
27   present case, the ALJ’s findings are sufficient under either
     standard, so the distinction between the two standards (if any)
28   is academic.

                                        6
 1   claimant’s testimony.”   Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir.

 2   2004) (internal citations and quotations omitted); see SSR 96-7p

 3   (explaining how to assess a claimant’s credibility), superseded, SSR

 4   16-3p (eff. March 28, 2016).4   As discussed below, the ALJ stated

 5   sufficient reasons for deeming Plaintiff’s subjective complaints less

 6   than fully credible.

 7

 8        As the ALJ pointed out, there exists evidence Plaintiff was still

 9   working as of June of 2014, more than five months after she now claims

10   she became disabled (A.R. 27, 29, 340).   And yet, Plaintiff denied

11   under oath having done any work after 2013 (A.R. 48-49).   This

12   inconsistency, and the evidence Plaintiff worked long after her

13   alleged disability onset date, properly impugn Plaintiff’s assertion

14   that her symptoms have been of disabling severity.   See Bray v.

15   Commissioner, 554 F.3d 1219, 1227 (9th Cir. 2009) (upholding ALJ’s

16   credibility determination where the claimant had worked as a personal

17   caregiver and also had sought out other employment); Thomas v.

18   Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002) (inconsistencies

19   between claimant’s testimony and conduct among the “clear and

20   convincing reasons” for discounting claimant’s testimony); Verduzco v.

21   Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (inconsistencies between

22   claimant’s testimony and conduct cited as a “clear and convincing”

23   reason for rejecting the claimant’s testimony).

24
          4
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        7
 1        The ALJ also observed that Plaintiff declined surgery for her

 2   torn meniscus and received only relatively conservative treatment for

 3   her various alleged impairments (A.R. 26-27, 539, 721, 726).

 4   Observations regarding the relatively conservative nature of a

 5   claimant’s treatment properly may factor into the evaluation of a

 6   claimant’s subjective complaints.   See Tommasetti v. Astrue, 533 F.3d

 7   1035, 1039-40 (9th Cir. 2008); Parra v. Astrue, 481 F.3d 742, 751 (9th

 8   Cir. 2007), cert. denied, 552 U.S. 1141 (2008); Osenbrock v. Apfel,

 9   240 F.3d 1157, 1166 (9th Cir. 2001); see also Coelho v. Astrue, 2011

10   WL 3501734, at *5 (N.D. Cal. Aug. 10, 2011), aff’d, 525 Fed. App’x 637

11   (9th Cir. 2013) (claimant’s inadequately explained declination of

12   recommended surgical treatment may, under some circumstances,

13   undermine the claimant’s subjective complaints of allegedly disabling

14   pain).

15

16        The ALJ also referenced evidence that Plaintiff has engaged in

17   significant daily activities, including washing dishes, cooking, doing

18   laundry, grocery shopping, light housework, using public

19   transportation, going to church and caring for a baby (A.R. 29-30,

20   251-55, 273, 276).   Such activities properly may suggest that

21   Plaintiff’s functional limitations are not as profound as Plaintiff

22   alleges.   See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

23   (inconsistency between claimed incapacity and admitted activities

24   properly can impugn a claimant’s credibility); Burch v. Barnhart, 400

25   F.3d 676, 680-812 (9th Cir. 2005) (daily activities can constitute

26   “clear and convincing reasons” for discounting a claimant’s

27   testimony); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)

28   (claimant’s testimony regarding daily domestic activities undermined

                                         8
 1   the credibility of her pain-related testimony); Morgan v.

 2   Commissioner, 169 F.3d 595, 600 (9th Cir. 1999) (evidence of

 3   claimant’s ability to “fix meals, do laundry, work in the yard and

 4   occasionally care for his friend’s child serve as evidence of [the

 5   claimant’s] ability to work”).

 6

 7        The ALJ also stressed that the objective medical evidence

 8   supported a discounting of Plaintiff’s claims of disabling

 9   symptomatology (A.R. 26-30).   While a lack of objective medical

10   evidence to corroborate the claimed severity of alleged symptomatology

11   cannot form the “sole” basis for discounting a claimant’s subjective

12   complaints, the objective medical evidence is still a relevant factor.

13   See Burch v. Barnhart, 400 F.3d at 680; Rollins v. Massanari, 261 F.3d

14   at 857; see also Carmickle v. Commissioner, 533 F.3d 1155, 1161 (9th

15   Cir. 2008) (“Contradiction with the medical record is a sufficient

16   basis for rejecting the claimant’s subjective testimony”); SSR 16–3p

17   (“[O]bjective medical evidence is a useful indicator to help make

18   reasonable conclusions about the intensity and persistence of

19   symptoms, including the effects those symptoms may have on the ability

20   to perform work-related activities . . .”).

21

22        To the extent one or more of the ALJ’s stated reasons for

23   discounting Plaintiff’s subjective statements may have been invalid,

24   the Court nevertheless would uphold the ALJ’s determination under the

25   circumstances presented.   See Carmickle v. Commissioner, 533 F.3d at

26   1162-63 (despite the invalidity of one or more of an ALJ’s stated

27   reasons, a court properly may uphold the ALJ’s determination where

28   sufficient valid reasons have been stated).   In the present case, the

                                        9
 1   ALJ stated sufficient valid reasons to allow this Court to conclude

 2   that the ALJ discounted Plaintiff’s subjective statements on

 3   permissible grounds.   See Moisa v. Barnhart, 367 F.3d at 885.   The

 4   Court therefore defers to the ALJ’s determination.   See Lasich v.

 5   Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will defer to

 6   Administration’s credibility determination when the proper process is

 7   used and proper reasons for the decision are provided); accord Flaten

 8   v. Secretary of Health & Human Services, 44 F.3d 1453, 1464 (9th Cir.

 9   1995).5

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

25         5
               The Court need not and does not determine herein
26   whether Plaintiff’s subjective complaints are credible. Some
     evidence suggests that those complaints may be credible.
27   However, it is for the Administration, and not this Court, to
     evaluate the credibility of witnesses. See Magallanes v. Bowen,
28   881 F.2d 747, 750, 755-56 (9th Cir. 1989).

                                        10
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,6 Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: April 12, 2019.

10

11                                              /s/
                                            CHARLES F. EICK
12                                  UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
          6
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                         11
